Case: 16-40144      Document: 00513683670         Page: 1    Date Filed: 09/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40144                                FILED
                                  Summary Calendar                      September 19, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RICHARD HERMINIO GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:13-CR-1404-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Richard Herminio Garcia, federal prisoner # 29716-380, appeals the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion, in which he sought
a reduction of his sentence for possession with intent to distribute five
kilograms or more of cocaine. The motion was based on Amendment 782 to the
Sentencing Guidelines.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40144    Document: 00513683670     Page: 2   Date Filed: 09/19/2016


                                 No. 16-40144

      In his first argument, Garcia contends that the district court’s order does
not provide a sufficient basis for appellate review because it does not contain
reasons for the denial of his § 3582(c)(2) motion. Garcia additionally argues
that the district court abused its discretion in denying § 3582(c)(2) relief,
asserting that he has never been involved in any incident of violence, has not
received any incident reports in the Bureau of Prisons, and is an inmate with
a minimum security rating who is housed at a federal prison camp.
      We review for abuse of discretion a district court’s decision whether to
reduce a sentence pursuant to § 3582(c)(2). United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009). Garcia’s arguments are unavailing.
      First, a district court is not required to provide findings of facts and
conclusions of law when denying a § 3582(c)(2) motion. See id. at 674. Second,
the district court’s statement of reasons for Garcia’s sentence explains that, at
Garcia’s sentencing, the Government requested the two-level reduction that
Garcia would have received had Amendment 782 been effective at the time of
his sentencing and that the district court acknowledged the effect of
Amendment 782 in sentencing Garcia. The district court was not required to
consider the post-sentencing rehabilitative conduct cited by Garcia on appeal
and was under no obligation to grant Garcia a sentence reduction irrespective
of his eligibility for one. See U.S.S.G. § 1B1.10, comment. (n.1(B)(iii)); Evans,
587 F.3d at 673 & n.10.
      The district court’s order reflects that it considered Garcia’s motion and,
to the extent they were applicable, the policy statement under § 1B1.10 and
the 18 U.S.C. § 3553(a) factors. Garcia has not shown that the denial of his
§ 3582(c)(2) motion was an abuse of the district court’s discretion. See Evans,
587 F.3d at 673-74; United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir.
1995).
      AFFIRMED.

                                       2